Citation Nr: 0812454	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for osteoporosis 
(lumbar and hip area).

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 6, 1976 to 
November 11, 1976 and from February 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current depressive disorder was first 
manifest in service.  

2.  The veteran's current osteoporosis was first manifest in 
service.  


CONCLUSIONS OF LAW

1.  Depressive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Osteoporosis (lumbar and hip area) was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims are being granted, any deficiencies to 
date in VA's duties to notify or to assist the veteran are 
harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Osteoporosis

The veteran was found to have lumbar spine and hip 
osteoporosis on bone density study in service in April 2004, 
and VA examiners accepted that the veteran had osteoporosis 
in August 2004 and April 2005.  

The examiner in April 2005 opined that the veteran's 
osteoporosis was idiopathic, and that it was not caused by or 
the result of service, but that it was aggravated by service 
when the veteran fell from a hammock and sustained a 
compression fracture.  The record is insufficient to rebut 
the presumption of soundness on service entrance because it 
does not rise to the level of clear and unmistakable evidence 
of existence prior to service.  Since it was not noted on 
service entrance examination, for it to be found to have 
existed prior to service, there would have to be clear and 
unmistakable evidence indicating that it existed prior to 
service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  This is not the case.  Since 
it was first shown in service, the Board concludes that it 
was incurred in service.  

Psychiatric disorder

The veteran had a diagnostic impression of adjustment 
disorder in service in December 2003 and of adjustment 
disorder with anxiety in January 2004.  The veteran was found 
to have a presumptive diagnosis of adjustment disorder in 
service in May 2004.  In September 2004, the impression was 
adjustment disorder with mixed emotional feelings.  

After service, adjustment disorder with anxiety was the 
impression in February and April 2005.  In July 2005, the 
veteran reported that since about March 2003, he had had 
restless sleep and had been treated with Trazodone, Vistaril, 
Buspirone, and neurotonin.  He indicated that he occasionally 
felt depressed for no particular reason, and that at times he 
felt anxious.  The impression was insomnia, rule out anxiety 
disorder.  On VA examination in April 2007, the diagnosis was 
depressive disorder and the examiner indicated that there had 
been no change in the veteran's psychosocial status since 
2004.  

Continued psychiatric symptomatology is shown since service.  
Based on all of the evidence, it appears that the veteran has 
had a depressive disorder since 2004, when he was in service.  
Accordingly, service connection is warranted for a depressive 
disorder.  


ORDER

Service connection for osteoporosis is granted.  

Service connection for a depressive disorder is granted.  




REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran has 2 years of college education, and work 
experience as a construction coordinator for the phone 
company.  He is service connected for lumbar L1 compression 
fracture with L4 to S1 herniated discs and myositis, rated as 
50 percent disabling; costochondritis, rated as 10 percent 
disabling; and depressive disorder and osteoporosis, which 
have not yet been rated as this decision has established 
service connection.  His combined rating is currently 60 
percent. 

The RO found that the veteran was not unemployable in 
September 2005.  In August 2006, Social Security 
Administration found that he had been disabled since April 
2003.  No VA examination has been conducted to determine 
whether the veteran is unemployable due to his 
service-connected disabilities.  One should be conducted.  
38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

2.  Thereafter, schedule the veteran for 
VA psychiatric and joints examinations.  
The claims folder should be made 
available to and reviewed by the 
examiners.  All necessary tests and 
studies should be performed.  

The examiners should provide an opinion 
as to whether the veteran's service-
connected lumbar L1 compression 
fracture with L4 to S1 herniated disc 
and myositis, costochondritis, 
osteoporosis (lumbar and hip areas), 
and depressive disorder, alone or in 
combination with each other, render him 
incapable of obtaining and maintaining 
substantially gainful employment.

The examiners should discuss the degree 
of occupational impairment attributable 
to the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be 
permanent.

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

3.  Finally, readjudicate the veteran's 
TDIU claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


